 In the Matter of FREDH. COLE, D/B/A COLEINSTRUMENTCOMPANY,EMPLOYERandGENERALTRUCK DRIVERS AND HELPERSUNION, LOCALNo. 467,PETITIONERCase No. 21-R-.3988.-Decided November 28, 1947Mr. William H. Wilson,of Los Angeles, Calif., for the Employer.Mr. Thomas L. Young,of Los Angeles, Calif., andMessrs. StewartMasonandO.B.Robbins,of San Bernardino,Calif., for thePetitioner.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at LosAngeles, California, on July 23, 1947, before Daniel J. Harrington,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF TILE EMPLOYERFred H. Cole, doing business as Cole Instrument Company, isengaged in the manufacture,distribution,and repair of electricalinstruments at a plant in Los Angeles,California,with a warehouseat Ontario, California, which warehouse is alone involved in thisproceeding.During the period from April 12, 1947, to July 1, 1947,the Employer received at its warehouse,materials valued at about$5,500,000 of which approximately 20 percent was obtained frompoints outside the State of California.During the same period, theEmployer sold materials valued at $70,000, of which 7 to 8 percentwas shipped to points outside the State of California.We find that the Employer is engaged in commerce within the mean-ing of the National Labor Relations Act.75 N. L.R. B, No. 44.348 COLE INSTRUMENT COMPANYII.THE ORGANIZATION INVOLVED349The Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Em-ployer.III. THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. TIIE APPROPRIATE UNITThe Petitioner seeks a unit including all warehouse employees andtruck drivers and helpers, but excluding the plant superintendent,office employees, and all other supervisory personnel.The Employer isin general agreement with the scope of the requested unit.However,some dispute exists as to the supervisory status of 11 employees whomthe Petitioner would include in the unit.Of some 21 employees possibly eligible for inclusion within the unit,,11 are classified by the Employer as supervisors, the remaining 10being rank and file employees.Each of these employees is in chargeof a certain warehouse department such as shipping and receiving, orof a definite function such as order picking and inspecting.Depend-ing upon the flow of materials in or out of the warehouse, these indi-viduals may or may not be occupied at their particular jobs.2 Thus,for example, when materials are incoming, the employee in charge ofreceiving will be assigned employees to assist him in receiving thegoods; but if there are no incoming shipments, this nominal receivingdepartment employee will be assigned, in the same manner as is a rankand file employee, to another phase of warehouse work.When one of the employees in question works in his own departmentwith other employees assigned to hint, he performs the same manualtasks as his fellow workers at least 80 percent of the time.And when1At the date of the hearing there were 25 employees employed at the warehouseTherecord indicates that 3 of this number were office clericals, both parties agree to excludeall officeemployees from the unitSeeMatter of Pinyon O'Keefe Fireproof Storage Com-pany,65 N L R B 992, 994-5. Both parties also agree to exclude the plant superintend-ent asa supervisor, he has complete authority over all warehouse employeesand opera-tions andis clearly a supervisor nnithin the meaning of the Act.2This is true of all but the lift elevator operator "supervisor"who isnominally inchargeof 2 or 3 lift operators at all times.However, the record indicates that this em-ployee ishimself a full-time operator and that he is at most a conduit for orders from thesuperintendent. 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe is working alone in his department, or when he is assigned to assistwith other warehouse work, the so-called supervisor is performingwork essentially as a rank and file employee.Appropriately, the Em-ployer recognizes little difference between the two groupings of em-ployees; thus the record shows that all warehouse employees have thesame working hours, working conditions, and vacation benefits, andthat all are hourly paid, there being only a wage differential of 10 centsper hour between the two classifications. It appears, therefore, thatthe employees in dispute, who outnumber other employees, spend mostof their time at routine non-supervisory tasks and that at most they areessentially more experienced workers who occasionally act as groupleaders.3The Employer however contends that these individuals are super-visors in that they have the power to recommend the hiring anddischarge of those employees occasionally assigned to them .4Al-though such recommendations have been made in the past, the recordis silent as to instances wherein those recommendations have beeneffective.The testimony at the hearing clearly demonstrates thatthe plant superintendent possesses complete independent authorityin hiring and discharging employees and that, contrary to the Em-ployer's contention, these employees have in fact no power effectivelyto recommend such action.While, as indicated by their acting as group leaders, there is someshowing that at times the disputed employees exercise supervisoryauthority, it is clear from all the foregoing that such authority isexercised too sporadically to warrant supervisory classification.6Under all the circumstances, we find that they are not supervisorswithin the meaning of the Act, as amended; accordingly, we shallinclude them in the unit of warehouse employees 6We find that all employees in the Employer's Ontario, California,warehouse,7 including truck drivers and helpers, but excluding officeemployees, the warehouse superintendent, and all other supervisors,8Matter of Hall Level & Manufacturing Works, 72 NL. it. B 165, 168We deemsignificant the large proportion of so-called supervisors.SeeMatter of Saw Pipeline Com-pany, 73 N.L. it. B. 508.4Prior to June 2, 1947, all warehouse employees were classed as rank and file employees,the plant superintendent alone having recognized supervisory authority.On that date,certain employees were notified by letter that henceforth they were to be supervisors withauthority to recommend the hiring and discharge of employees5SeeMatter of Textile Machine Works, Inc,72 N L. it. B 56; andMatter of UnionSwitch and Signal Company,63 N. L R B 974, 978.6Matter of Hall Level d Manufacturing Works, supra;seeMatter of SoutheasternTelephone Company,70 N. L. R B. 4, 7-8Matter of National Elect,ic Coil Company,69 N. L. it. B. 475, 476-7; andMatter of Charles Eneu Johnson and Company,67 N. L. R. B.1234, 1236T Including the 11 employees herein discussed who we have found do not possesssupervisory authority within the meaning of the Act COLE INSTRUMENTCOMPANY351constitute a unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9 (b) of the Act, as amended.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Fred H. Cole, d/b/a Cole In-strument Company, Ontario, California, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Twenty-first Region, andsubject to Sections 203.61 and 203.62, of National Labor RelationsBoard Rules and Regulations-Series 5, among the employees in theunit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection or who had worked a minimum of 5 days in the 30 dayspreceding the date of the election," including employees who did notwork during said pay-roll period because they were ill or on vaca-tion, but excluding all those employees who have since quit or beendischarged for cause and have not been rehired or reinstated priorto the date of the election, to determine whether or not they desire tobe represented by General Truck Drivers and Helpers Union, Local No.467, for the purposes of collective bargaining.8Due to the steady fluctuation in the flow of materials resulting in unstable employment,the parties accepted the hearing officer'sproposed stipulation that all those employeeswho had workeda minimum of5 days in the 30 days preceding the date of the electionbe eligible to vote